UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                       ____________________

                            No. 00-60747
                          Summary Calendar
                       ____________________

               MUHAMMAD SHAKIL LATIF; SAYEEDA LATIF,

                                                        Petitioners,

                               versus

               JOHN ASHCROFT, U. S. Attorney General,

                                                        Respondent.
____________________________________________________________

                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                            (A72 377 128)
____________________________________________________________
                        June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Muhammad Shakil Latif and his wife, Sayeeda Latif, petition

for review of a September 2000 order by the Board of Immigration

Appeals (BIA).     That order sustained the INS’ appeal of the

November 1994 decision by the Immigration Judge (IJ) that they were

entitled to asylum.    The BIA found: the Latifs established that

they were persecuted in the past in Bangladesh on account of their

political opinion, and thus were entitled to a presumption that

they had a well-founded fear of being persecuted if forced to



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
return to that country; but, the presumption was rebutted by

evidence that, since the time the persecution occurred, conditions

in Bangladesh had changed to such an extent that the Latifs no

longer had a well founded fear of persecution.   Therefore, the BIA

denied asylum and withholding of deportation.    (Petitioners were,

however, granted voluntary departure in lieu of deportation.)

     The Latifs contend: they were denied due process by the BIA’s

delay in rendering a decision and by its refusal to allow rebuttal

evidence; and the BIA’s decision is not supported by substantial

evidence.

     The Latifs claimed they were persecuted in Bangladesh because

of their affiliation with the Awami League, and because of their

opposition to the Bangladesh National Party (BNP), which then

controlled the government.   The BIA took administrative notice of

Department of State country reports and a congressional committee

report reflecting that, since the Latifs left Bangladesh:   the BNP

was no longer in power; the Latifs’ party, the Awami League, has

been in power since June 1996; and the Latifs’ relative is Prime

Minister of Bangladesh.

     Contrary to the Latifs’ contention, the BIA was entitled to

take administrative notice of such changed conditions. See Rivera-

Cruz v. INS, 948 F.2d 962, 966-67 (5th Cir. 1991) (BIA did not

abuse its “broad discretion” in taking administrative notice of

change of government).


                                 2
     We reject the Latifs’ contention that they were denied due

process by the BIA’s refusal to allow evidence in rebuttal of the

administratively-noticed facts.        “The motion to reopen provides

asylum applicants ... with an opportunity to be heard regarding

facts officially noticed and to present contrary evidence.” Id. at

968. “Applicants may then appeal the [BIA]’s denial of a motion to

reopen to the court of appeals.”       Id.   Although the Latifs filed a

motion to reopen, the record does not contain a ruling (the INS’

brief states the motion was denied on 26 February 2001; the Latifs

did not file a reply brief countering that statement).           In any

event, the Latifs’ petition for review encompasses only the BIA’s

September 2000 decision sustaining the INS’ appeal.

     We also reject the Latifs’ contention that the BIA’s nearly

six-year delay in rendering its decision denied them due process.

The Latifs’ due process claim is based on their contention that the

INS’ appeal was frivolous, because the IJ found they had shown past

persecution and were entitled to asylum.        But, as noted, a showing

of past persecution merely creates a rebuttable presumption that

the asylum applicant has a well-founded fear of future persecution.

See 8 C.F.R. § 208.13(b)(1); Aguirre-Cervantes v. INS, 242 F.3d

1169, 1179 (9th Cir. 2001).   As also noted, the presumption may be

rebutted by evidence of a change in conditions in the country that

makes such a fear of future persecution no longer well-founded.

See 8 C.F.R. § 208.13(b)(1)(i)(A); Aguirre-Cervantes, 242 F.3d at


                                   3
1179.   Needless to say, inasmuch as the BIA sustained the INS’

appeal and found that the Latifs’ presumed fear of persecution was

no longer well-founded because of changed conditions in Bangladesh,

the INS’ appeal was not frivolous.

     For the foregoing reasons, the Latifs’ petition for review is

                                                      DENIED.




                                4